RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 13-April-2021 with respect to application 16/082,192 filed 4-September-2018.  
Applicant has amended claims 17 and 27.
Claims 17-32 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claim 27 because of the following informalities:  
Claim 27 recites in part: “…period of closure an eyelid of the driver….” [line 12], wherein it is assumed that “…period of closure of an eyelid of the driver….” is intended.
Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-24, 26-30 and 32 are rejected under 35 USC §103 as unpatentable over Nemat-Nasser (United States Patent Application Publication # US 2014/0210625 A1), in view of Cheng et al. (United States Patent Application Publication # US 2014/0019167 A1), hereinafter Cheng. 
 Consider claim 17: A personalized device for monitoring a motor vehicle driver, Nemat-Nasser discloses a system, method and computer program product for monitoring a degree of driver drowsiness [Title; Abstract; Fig. 1; Para. 0022, 0025], comprising:
a device that measures a driver monitoring parameter; the system comprising a dash unit (400), which further comprises a camera (402) and CPU (408) for collecting and processing driver video data, and in particular extracting face and eye tracking data [Fig. 4; Para. 0031-0032]; and 
a control unit, a mirror unit (500) in communication with the dash unit, and further comprising a camera (502) and CPU (512) [Fig. 5-6; Para 0046-0047], that is programmed to:
estimate a state of alertness of the driver based on an estimation rule and the measured driver monitoring parameter, embodiments of software (600) running on the mirror unit CPU comprising a drowsy degree detection module (608) for detecting (estimating) a degree of driver drowsiness (1306) [Fig. 6, 13A; Para. 0050, 0062]; and 
determine said estimation rule in a personalized manner for said driver based on a set of driver-specific data comprising at least the measured driver monitoring parameter, wherein the drowsy degree detection module (estimation rule) processes face and eye tracking data and [vehicle] sensor data to determine driver drowsiness on a scale of 1-10, the processing based at least in part on calculated eye closure, head position and gaze direction parameters  [Para. 0032-0043, 0050], and where each  and multiple sets of predefined data, each of which corresponds to a predefined group of drivers, where the drowsiness detection module (estimation rule) may be based on seed data (904) generated by one or more persons in a number of ways, and is updated (model and thresholds) by a feedback module (900) by further training the detection model (as a neural network) using collected driver data, and that the model learns as data is collected for a single driver, all drivers of a single customer or all drivers overall  [Fig. 8-9; Para. 0054-0055];
wherein the estimation rule comprises a threshold for at least one of a speed, a frequency, and a period of closure of an eyelid of the motor vehicle driver; and where the models may be specifically related to PERCLOS, eye-closure duration and blink rate and speed as compared to thresholds [Para. 0034-0038].
Nemat-Nassar discloses that the drowsiness determination model may be based on seed data and collected data from a single driver, all drivers of a particular customer, or all drivers using the system, but does not explicitly disclose seed or update based on multiple sets of data for groups of multiple drivers This was known in the art however, and for example:
Cheng discloses a method and apparatus for determining insurance risk based on monitoring of a driver’s eyes and head [Title; Abstract; Fig. 1-3; Para. 0003-0006] and particularly for the purpose of determining risk that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop an assessment of risk (estimation rule) based on comparison of sensed conditions and parameters including a driver individual profile with an appropriate aggregate model of a plurality of subdivided profiled according to age and/or other parameter as taught by Cheng and applied to a method, device and computer program product for monitoring a degree of driver drowsiness as taught by Nemat-Nassar, where use of a plurality of sets of appropriate granularity allows risk estimation to customized to a particular driver and circumstance, while reducing computation and data storage requirements.
Consider claim 18 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein each set of predefined data is associated with a predefined estimation rule and the control unit is programmed to identify the personalized estimation rule for the driver on one of said predefined estimation rules.
Nemat-Nassar discloses that detected eye and face parameters are normalized to establish a baseline for each driver [Para. 0044] and that the drowsiness 
 Cheng discloses a determination of risk based on comparison of an individual driver profile parameters with an aggregate model which may be subdivided according to age [Fig. 4; Para. 0012, 0023, 0050, 0054].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop an assessment of risk (estimation rule) based on comparison of sensed conditions and parameters including a driver individual profile parameters with an appropriate aggregate model of a plurality of subdivided profiled according to age and/or other parameter as taught by Cheng and applied to a method, device and computer program product for monitoring a degree of driver drowsiness, where a comparison threshold values for a particular driver of a particular age may be provided by a selected aggregate model for that age as taught by Nemat-Nassar as modified by Cheng, where use of a plurality of sets of appropriate granularity allows risk estimation to customized to a particular driver and circumstance, while reducing computation and data storage requirements.
Consider claim 19 and as applied to claim 18: The personalized monitoring device as claimed in claim 18, wherein the control unit is further programmed to:
determine the set of predefined data closest to the set of driver-specific data; and 
identify the personalized estimation rule for the driver on the predefined estimation rule associated with the set of predefined data closest to the set of driver-specific data.
Cheng discloses a determination of risk based on comparison of an individual driver profile parameters with an aggregate model which may be subdivided according to age [Fig. 4; Para. 0012, 0023, 0050, 0054].
It would have been obvious to an artisan, therefore, to obtain parameters from a particular subdivided aggregate model and profile of the plurality of such profiles for various ages as taught by Cheng that matches the particular driver age for use as normalized baseline, threshold and/or seed values and applied to a method, device and computer program product for monitoring a degree of driver drowsiness as taught by Nemat-Nassar as modified by Cheng, where use of a plurality of sets of appropriate granularity allows risk estimation to customized to a particular driver and circumstance, while reducing computation and data storage requirements.
Consider claim 20 and as applied to claim 19: The personalized monitoring device as claimed in claim 19, wherein the control unit is programmed to determine the set of predefined data closest to the set of driver-specific data by comparing said set of driver-specific data and said sets of predefined data.
Cheng specifically discloses comparison of the particular driver profile, the driver profile including the particular driver age with that of a standard or aggregate profile subdivided according to driver age, and based on the driver profiles 
Consider claim 21 and as applied to claim 19: The personalized monitoring device as claimed in claim 19, wherein the control unit comprises a learning algorithm adapted to determine the set of predefined data closest to said set of driver-specific data.
Nemat-Nassar discloses use of trained neural or statistical models for the determination of drowsiness, with is trained and updated using historical data from the driver and/or seed data (personalized estimation rule) obtained from one of a number of different user groups [Para. 0025, 0044, 0054-0055], but does not disclose use of different groups or dynamic selection of a particular group for this training or update.
Cheng discloses that driver and aggregate profiles may include categories of dangerous activities (a driving history) and aggregation of various types of activity for the individual driver, and comparison of these activities with aggregate driver averages, and with other individual drivers [Fig. 4-5; Para. 0050-0054, 0063-0065, 0068-0069.]
Consider claim 22 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein said set of driver-specific data further comprises at least one of the following items of data:
an item of data entered by the driver;
an item of data relating to the environment of the driver;
an item of data relating to the physiological behavior of the driver; and
an item of data relating to the driving of the driver.
Nemat-Nassar discloses that a driver may provide configuration data for various parameters [Para. 0051], that eye closure, head position and gaze direction data may be collected and processed (driver physiologic data) [Para. 0034-0044], and driving data relating to both the driver and vehicle [Para. 0048-0049, 0053].
Consider claim 23 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein said monitoring parameter measured by the measuring device relates to the viewing direction of the driver and/or to the posture of the head of the driver and/or to the closure of the eyelids of the driver and/or to the movement applied to the steering wheel by the driver. Nemat-Nassar specifically discloses monitoring eye closure, head position and gaze direction data [Para. 0034-0044].
Consider claim 24 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein the measuring device comprises at least one device for capturing an image of the head of the driver and said measured driver monitoring parameter is determined in accordance with at least one captured image of the head of the driver. Nemat-Nassar discloses facial tracking of the driver and specifically discloses monitoring head position and pitch angle used to detect nodding associated with increased fatigue [Para. 0033, 0039-0040].
Consider claim 26 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein a device is provided for generating an alarm signal and wherein the control unit is programmed to trigger the generation of the alarm signal in accordance with the estimated state of alertness of the driver. Nemat-Nassar discloses embodiments in which a determined degree of drowsiness (step 1606) is compared to a threshold (1612), and if greater that the threshold a driver warning (1614) is determined, generated and issued, where the warning may be audible, visual and/or tactile [Fig. 16; Para. 0083].
Consider claim 27: A personalized method for monitoring the driver of a motor vehicle, Nemat-Nasser discloses a system, method and computer program product for monitoring a degree of driver drowsiness [Title; Abstract; Fig. 1; Para. 0022, 0025], comprising:
recording a set of driver-specific data comprising at least one measured driver monitoring parameter; the system comprising a dash unit (400), which further comprises a camera (402) and CPU (408) for collecting and processing driver video data, and in particular extracting face and eye tracking data [Fig. 4; Para. 0031-0032], and a mirror unit (500) in communication with the dash unit, and further comprising a camera (502), CPU (512), and memory (518) in which sensor data for the driver and vehicle is stored [Fig. 5-6; Para 0046-0047];
determining a personalized estimation rule for estimating a state of alertness of the driver in accordance with said measured driver monitoring parameter in accordance with said set of driver-specific data, wherein the drowsy degree detection module (estimation rule) processes face and eye tracking data and [vehicle] sensor data to determine driver drowsiness on a scale of 1-10, the  and multiple sets of predefined data, each of which corresponds to a predefined group of drivers; where the drowsiness detection module (estimation rule) may be based on seed data (904) generated by one or more persons in a number of ways, and is updated (model and thresholds) by a feedback module (900) by further training the detection model (as a neural network) using collected driver data, and that the model learns as data is collected for a single driver, all drivers of a single customer or all drivers overall  [Fig. 8-9; Para. 0054-0055]; and 
estimating a state of alertness of the driver by using said personalized estimation rule, embodiments of software (600) running on the mirror unit CPU comprising a drowsy degree detection module (608) for detecting (estimating) a degree of driver drowsiness (1306) [Fig. 6, 13A; Para. 0050, 0062]; 
wherein the estimation rule comprises a threshold for at least one of a speed, a frequency, and a period of closure an eyelid of the driver of the motor vehicle; and where the models may be specifically related to PERCLOS, eye-closure duration and blink rate and speed as compared to thresholds [Para. 0034-0038].
Nemat-Nassar discloses that the drowsiness determination model may be based on seed data and collected data from a single driver, all drivers of a particular customer, or all drivers using the system, but does not explicitly disclose seed 
Cheng discloses a method and apparatus for determining insurance risk based on monitoring of a driver’s eyes and head [Title; Abstract; Fig. 1-3; Para. 0003-0006] and particularly for the purpose of determining risk that a driver’s individual awareness profile may be compared with a predetermined standard or aggregate profile of a large number of drivers, and that in embodiments, the standard profile or model may be subdivided into a plurality (multiple sets) according to age and/or other parameter [Fig. 4; Para. 0012, 0023, 0050].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to develop an assessment of risk (estimation rule) based on comparison of sensed conditions and parameters including a driver individual profile with an appropriate aggregate model of a plurality of subdivided profiled according to age and/or other parameter as taught by Cheng and applied to a method, device and computer program product for monitoring a degree of driver drowsiness as taught by Nemat-Nassar, where use of a plurality of sets of appropriate granularity allows risk estimation to customized to a particular driver and circumstance, while reducing computation and data storage requirements.
Consider claim 28 and as applied to claim 27: The personalized monitoring method as claimed in claim 27, wherein the recording and determining are carried out at predefined time intervals. Nemat-Nasser discloses specific embodiments in which face tracking data is received and stored in a circular data 
Consider claim 29 and as applied to claim 27: The personalized monitoring method as claimed in claim 27, wherein, with each set of predefined data being associated with a predefined estimation rule, the personalized estimation rule for the driver is identified on one of said predefined estimation rules. This claim is rejected based on the same references, citation and analysis as presented for claim 18 previously, and as applied to claim 27.
Consider claim 30 and as applied to claim 29: The personalized monitoring method as claimed in claim 29, wherein the personalized estimation rule for the driver is identified on the predefined estimation rule associated with the set of predefined data closest to the set of driver-specific data. This claim is rejected based on the same references, citation and analysis as presented for claims 19 and 20 previously, and as applied to claims 27 and 29.
Consider claim 32 and as applied to claim 27: The personalized monitoring method as claimed in claim 27, wherein, when the step of estimating the state of alertness of the driver indicates that the alertness of the driver is insufficient, an alarm signal is emitted that is intended to improve the alertness of the driver. Nemat-Nassar discloses embodiments in which a determined degree of drowsiness (step 1606) is compared to a threshold (1612), and if greater that the threshold a driver warning (1614) is determined, generated and issued, where the warning may be audible, visual and/or tactile [Fig. 16; Para. 0083].

Claims 25 and 31 are rejected under 35 USC §103 as unpatentable over Nemat-Nasser (United States Patent Application Publication # US 2014/0210625 A1), and Cheng et al. (United States Patent Application Publication # US 2014/0019167 A1), hereinafter Cheng, further in view of Thai-Tang et al. (United States Patent Application Publication # US 2011/0202216 A1), hereinafter Thai-Tang.
Consider claim 25 and as applied to claim 17: The personalized monitoring device as claimed in claim 17, wherein the control unit is programmed to store the personalized estimation rule in relation to a driver identifier.
Nemat-Nasser discloses that driver facial geometry may be detected and measured, and used to identify the driver [Para. 0032], but neither Nemat-Nasser nor Cheng specifically discloses the use of a driver identifier.
Thai-Tang discloses a control strategy for a hybrid vehicle employing the use of stored driver profiles [Title; Abstract; Fig 1-2; Para. 0006, 0019] and in particular that each driver profile is associated with a driver identifier (50) [Fig. 3; Para. 0025].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to associate each driver profile with a driver identifier as taught by Thai-Tang and applied to a method, device and computer program product for monitoring a degree of driver drowsiness as taught by Nemat-Nassar and modified by Cheng, thereby allowing the storage of a plurality of profiles for a plurality of different drivers such that the mentoring system is customized for each of a plurality of vehicle drivers.
Consider claim 31 and as applied to claim 27: The personalized monitoring method as claimed in claim 27, wherein the personalized estimation rule is stored in relation to a driver identifier. This claim is rejected on the same references, citations and analysis as presented for claim 25 previously, and as applied to claim 27.

Response to Arguments
Applicant’s arguments filed on 13-April-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 17-23, 26, 27, 29, 30 and 32 under 35 USC §103 over Kujala (US 2016/0055764 A1) and Cheng (US 2014/0019167 A1) [Remarks: page 6-11]:
Regarding independent claim 17: Applicant’s argument, in summary, is that the applied references fail to teach or suggest a limitation wherein a driver monitoring parameter is measured relating to “…..a threshold for at least one of a speed, a frequency, and a period of closure of an eyelid of the motor vehicle driver…..” as recited in the claim as presently amended.  This argument has been carefully considered, but has been rendered moot by a new rejection of the claim under 35 USC §103 over Nemat-Nassar (US 2014/0210625 A1) and Cheng, where Nemat-Nasser explicitly teaches this feature, the new rejection necessitated by amendment of the claim.
Regarding independent claim 27: This claim has been amended in similar fashion as for claim 17, and the same argument for allowability for made for this claim. 
Regarding claims 18-23 and 26, depending from claim 17, and claims 29, 30 and 32, depending from claim 27: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of their respective base claims.  This argument is not persuasive, based on the new rejection of the base claims, and these claims are now also rejected under 35 USC §103 over Nemat-Nassar and Cheng, based on the citations and analysis applied to each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 24 under 35 USC §103 over Kujala, Cheng and Konigsberg (US 2015/0235096 A1) [Remarks: page 12]: No specific or additional arguments have been made with respect to this claim, and allowability asserted based on the alleged allowability of base claim 17, and that Konigsberg also fails to teach amended limitations.  This argument is not persuasive, based on the new rejection of the base claim, and claim 24 is now rejected under 35 USC §103 over Nemat-Nassar and Cheng, based on the citations and analysis applied in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 25 and 31 under 35 USC §103 over Kujala, Cheng and Thai-Tang (US 2011/0202216 A1) [Remarks: page 12-13]: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on the alleged allowability of their respective base claims 17 and 27, and that Thai-Tang also fails to teach amended limitations.  This argument is not persuasive, based on the new 
Consider Applicant’s remarks with respect to the rejection of claim 28 under 35 USC §103 over Kujala, Cheng and Nemat-Nasser [Remarks: page 13]: No specific or additional arguments have been made with respect to this claim, and allowability asserted based on the alleged allowability of base claim 27, and that Nemat-Nasser also fails to teach amended limitations.  This argument is not persuasive, based on the new rejection of the base claim, and also incorrect in that Nemat-Nasser is expressly detected for monitoring of driver drowsiness as determined from PERCLOS and related parameters as recited and argued. Claim 28 is now rejected under 35 USC §103 over Nemat-Nassar and Cheng, based on the citations and analysis applied in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684